DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-10 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 8
The language “the processor performs a control to drop the first PUSCH that is transmitted after a certain timing, the certain timing being before the timing of the overlapping starts” renders the claim indefinite because it is unclear and confusing. The examiner interprets the limitation to read “the processor performs a control to drop the first PUSCH that is transmitted after before the timing of the overlapping starts”. Therefore, it is unclear whether the dropping occurs after or before the timing overlapping starts. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2019/0116611).
In reference to claim 7
Lee et al. teaches terminal (e.g. transmitting device 10, par. 0224 such as a UE; par. 0034) comprising:
a transmitter (e.g. transmitter 13; Fig. 10 par. 224) that transmits at least one of a first physical uplink shared channel (e.g. PUSCH; par. 0086) using a first period and a second PUSCH (e.g. sPUSCH; par. 0086
a processor (e.g. processor 11; Fig. 10 par. 224) that, when the first PUSCH and the second PUSCH overlap in time, controls a dropping of at least a part of the first PUSCH, based on a timing of the overlapping. (e.g. When PUSCH overlaps sPUSCH, dropping first slot of the PUSCH based on the timing of the overlap i.e. first slot overlap; 0171-0172)

In reference to claim 8
Lee et al. teaches the processor performs a control to drop the first PUSCH that is transmitted after a certain timing, the certain timing being before the timing of the overlapping starts. (e.g. dropping first slot of the PUSCH before the transmission of the PUSCH and sPUSCH overlap; 0171-0172)

In reference to claim 9
Lee et al. teaches radio communication method for a terminal (e.g. transmitting device 10, par. 0224 such as a UE; par. 0034) comprising:
transmitting at least one of a first physical uplink shared channel (e.g. PUSCH; par. 0086) using a first period and a second PUSCH (e.g. sPUSCH; par. 0086) using a second period that is shorter than the first period (par. 0086-0087, 0171-0172); and 
when the first PUSCH and the second PUSCH overlap in time, controlling a dropping of at least a part of the first PUSCH, based on a timing of the overlapping (e.g. When PUSCH overlaps sPUSCH, dropping first slot of the PUSCH based on the timing of the overlap i.e. first slot overlap; 0171-0172)

In reference to claim 10
Lee et al. teaches a system comprising a terminal (e.g. transmitting device 10, par. 0224 such as a UE; par. 0034 ) and a base station (e.g. receiving device 20, par. 0224 such as a base station; par. 0035), wherein
the terminal comprises:
a transmitter (e.g. transmitter 13; Fig. 10 par. 224) that transmits at least one of a first physical uplink shared channel (e.g. PUSCH; par. 0086) using a first period and a second PUSCH (e.g. sPUSCH; par. 0086) using a second period that is shorter than the first period; and
a processor (e.g. processor 11; Fig. 10 par. 224) that, when the first PUSCH and the second PUSCH overlap in time, controls a dropping of at least a part of the first PUSCH, based on a timing of the overlapping. (e.g. When PUSCH overlaps sPUSCH, dropping first slot of the PUSCH based on the timing of the overlap i.e. first slot overlap; 0171-0172)

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2019/0110311 teaches if an overlap of PUSCH and sPUSCH occurs due to erroneous eNB scheduling, and if the UE notices the overlap before the transmission of legacy PUSCH is started, the UE may drop either the transmission of PUSCH or the transmission of sPUSCH (par. 0085)
US 10536975 teaches identifying a potential collision between scheduled legacy transmission time interval (TTI) communication and scheduled shortened TTI (sTTI) communication by a user equipment (UE) (910), where the legacy TTI communication comprises legacy TTI duration that is greater than an sTTI duration associated with the sTTI communication and the sTTI communication includes shortened physical uplink control channel (sPUCCH) communication and shortened physical uplink shared channel (sPUSCH)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466